  Case 18-31991         Doc 22        Filed 04/03/20 Entered 04/03/20 11:01:30        Desc Main
                                        Document     Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 18 B 31991
         Jennifer L Dawkins                     )     HON. A. BENJAMIN GOLDGAR
                                                )     CHAPTER 13
         DEBTOR.                                )

                                        NOTICE OF MOTION

TO:      Marilyn O Marshall, 224 South Michigan Ste 800, Chicago, IL 60604, via
         electronic court notification;


         See attached service list.

       Please take notice that on April 28, 2020, at 1:30 p.m. I shall appear before the Honorable A.
Benjamin Goldgar in Courtroom 642 of the United States Bankruptcy Court, Everett McKinley
Dirksen Building, 219 S. Dearborn Street, Chicago, Illinois 60604 and present the attached motion
and you may appear if you so choose.

        That a party who objects to the motion and wants it called must file a Notice of Objection
no later than two (2) business days before the presentment date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion without a hearing before the date of presentment.

                                         PROOF OF SERVICE

        The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached motion to the above-named creditor and also to the attached service list via regular U.S.
Mail with postage prepaid from the mailbox located at 20 S. Clark Street, Chicago, IL 60603 on
April 3, 2020.


                                                                      /s/ Aaron Weinberg ____ ___
                                                                               Attorney for Debtor
                                                                      The Semrad Law Firm, LLC
                                                                      20 S. Clark Street, 28th Floor
                                                                                Chicago, IL 60603
                                                                                     312-913-0625
                  Case
Label Matrix for local    18-31991
                       noticing           Doc 22 U.S.Filed  04/03/20
                                                       Bankruptcy Court Entered 04/03/20 11:01:30
                                                                                            AT&T Corp Desc Main
0752-1                                                 Document
                                                 Eastern Division       Page 2 of 5         c/o AT&T Services, Inc
Case 18-31991                                     219 S Dearborn                             Karen A. Cavagnaro - Lead Paralegal
Northern District of Illinois                     7th Floor                                  One AT&T Way, Room 3A104
Eastern Division                                  Chicago, IL 60604-1702                     Bedminster, NJ 07921-2693
Fri Apr 3 10:59:03 CDT 2020
CHECK N GO                                        CREDIT MANAGEMENT LP                       Capital One Bank
Po Box 566027                                     PO Box 118288                              Po Box 30285
Dallas, TX 75356-6027                             Carrollton, TX 75011-8288                  Salt Lake Cty, UT 84130-0285



Capital One Bank (USA), N.A.                      Check into Cash                            City Of Chicago Department of Finance
PO Box 71083                                      9165 W Cermak Rd                           C/O Arnold Scott Harris P.C.
Charlotte, NC 28272-1083                          Riverside, IL 60546-1060                   111 W Jackson Blvd Suite 600
                                                                                             Chicago, IL 60604-3517


City of Chicago - Parking and red Light Tick      City of Chicago Department                 (p)COMED
121 N. LaSalle Street                             Of Administrative Hearing                  1919 SWIFT DR
Chicago, IL 60602-1202                            City of Chicago - DOAH C/O Arnold Scott    OAKBROOK IL 60523-1502
                                                  111 W. Jackson Ste 600
                                                  Chicago, IL 60604-3517

Commonwealth Edison Company                       Crestwood Medical Center                   Cris Auto Sales
Bankruptcy Department                             1 Hospital Drive Southwest                 1336 S Halsted St
1919 Swift Drive                                  Huntsville, AL 35801-3498                  Chicago Hts, IL 60411-2728
Oak Brook, IL 60523-1502


DEPT OF EDUCATION/NELN                            Demetrius Henley                           Dupage Medical Group
121 S 13TH ST                                     9202 Hunter Dr Apt 202                     15921 Collection Center Dr
LINCOLN, NE 68508-1904                            Tinley Park IL 60487-7432                  Chicago, IL 60693-0001



ENHANCED RECOVERY CO L                            Enterprise Car Rental                      HARRIS & HARRIS LTD
8014 BAYBERRY RD                                  600 Corporate Park Dr                      222 Merchandise Mart Plaza, Suite 1900
JACKSONVILLE, FL 32256-7412                       Saint Louis, MO 63105-4211                 Chicago, IL 60654-1421



IL Tollway                                        LANE BRYANT RETAIL/SOA                     Midland Funding
PO Box 5544                                       450 WINKS LANE                             Po Box 939069
Chicago, IL 60680-5491                            BENSALEM, PA 19020-5932                    San Diego, CA 92193-9069



Navient                                           Navient Solutions, LLC. on behalf of       Nicor Advanced Energy
PO Box 8961                                       United Student Aid Funds, Inc.             PO Box 0632
Madison, WI 53708-8961                            GLHEC and Affiliates                       Aurora, IL 60507-0632
                                                  PO BOX 8961
                                                  Madison, WI 53708-8961

PLS Financial Services, Inc                       Park Forest Water Dept                     (p)PORTFOLIO RECOVERY ASSOCIATES LLC
One South Wacker Drive, 36th Floor                350 Victory Dr                             PO BOX 41067
Chicago, IL 60606-4603                            Park Forest, IL 60466-2003                 NORFOLK VA 23541-1067
RENT A CENTER     Case 18-31991           Doc 22 (p)SPRINGLEAF
                                                   Filed 04/03/20         Entered 04/03/20 11:01:30
                                                               FINANCIAL SERVICES                        Desc Main
                                                                                              Santander Consumer USA
1891 Jonesboro Rd                                     Document
                                                 P O BOX 3251            Page     3 of 5      ATT POC: Janiscia Jackson PO Box 961245
Mcdonough, GA 30253-5914                             EVANSVILLE IN 47731-3251                             Fort Worth, TX 76161-0244



Santander Consumer USA Inc.                          (p)T MOBILE                                          U.S. Department of Education c/o Nelnet
P.O. Box 961245                                      C O AMERICAN INFOSOURCE LP                           121 South 13th Street, Suite 201
Fort Worth, TX 76161-0244                            4515 N SANTA FE AVE                                  Lincoln, NE 68508-1911
                                                     OKLAHOMA CITY OK 73118-7901


Jennifer L Dawkins                                   Jeremy M Nevel                                       Marilyn O Marshall
22400 Butterfield Rd                                 The Semrad Law Firm, LLC                             224 South Michigan Ste 800
Apt 507                                              20 S. Clark St., Suite 2800                          Chicago, IL 60604-2503
Richton Park, IL 60471-1925                          Chicago, IL 60603-1811


Michael Spangler                                     Patrick S Layng                                      Ryan P Crotty
The Semrad Law Firm, LLC                             Office of the U.S. Trustee, Region 11                The Semrad Law Firm, LLC
20 S Clark St, 28th Floor                            219 S Dearborn St                                    20 S Clark St, Fl 28
Chicago, IL 60603-1811                               Room 873                                             Chicago, IL 60603-1811
                                                     Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


ComEd                                                Portfolio Recovery Associates, LLC                   SPRINGLEAF FINANCIAL S
3 Lincokln Cetre                                     c/o Lane Bryant                                      9365 THE LANDING DR STE
c/o Sabrina Copelan                                  POB 41067                                            DOUGLASVILLE, GA 30135
Villa Park, IL 60181                                 Norfolk VA 23541


T-Mobile                                             End of Label Matrix
PO Box 790047                                        Mailable recipients    41
Saint Louis, MO 63179                                Bypassed recipients     0
                                                     Total                  41
 Case 18-31991          Doc 22   Filed 04/03/20 Entered 04/03/20 11:01:30            Desc Main
                                   Document     Page 4 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                        )
                                              )       CASE NO. 18 B 31991
         Jennifer L Dawkins                   )       HON. A. BENJAMIN GOLDGAR
                                              )       CHAPTER 13
         DEBTOR.                              )

                                 MOTION TO MODIFY PLAN

       NOW COMES the Debtor, Jennifer L Dawkins, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC hereby moves this Honorable Court to Modify the confirmed Chapter 13
Plan, Debtor states the following:

         1. On November 14, 2018, Debtor filed a petition for relief pursuant to Chapter 13 Title

            11 U.S.C.

         2. On January 8, 2019, this Honorable Court confirmed the Debtor Chapter 13 Plan.

         3. The proposed Chapter 13 Plan allows for secured creditors to be paid 100% of their

            allowed claims, and general unsecured creditors without priority to be paid 10% of their

            allowed claims.

         4. The confirmed Chapter 13 Plan requires the Debtor to make plan payments to the

            Chapter 13 Trustee in the amount of $295.00 monthly for 36 months.

         5. Debtor has been working reduced hours due to the Covid-19 pandemic. Since the

            Debtor is a single mother with two children, she has also had to stager her work

            schedule around the fact that her two children are not in school as well because of the

            pandemic.

         6. Debtor will be in a position to make plan payments going forward, if the payments are

            suspended during the months of April 2020, May 2020 and June 2020. Debtor’s payroll

            shall resume as normal in July 2020.
  Case 18-31991       Doc 22     Filed 04/03/20 Entered 04/03/20 11:01:30             Desc Main
                                   Document     Page 5 of 5


       7. Debtor respectfully requests this Honorable Court suspend the Chapter 13 plan

           payment for the months of April 2020, May 2020 and June 2020. Debtor’s payroll

           shall resume as normal in July 2020. That Debtor’s employer shall not deduct any

           payments for the Chapter 13 Trustee from the Debtor’s wages during the months of

           April 2020, May 2020 and June 2020. The Debtor’s employer shall resume the payroll

           deductions for the Chapter 13 Trustee in the month of July 2020.

       8. Debtor is in a position to proceed with the instant case.

       9. Debtor filed the instant case in good faith and intends to complete the plan of

           reorganization.

WHEREFORE, the Debtor prays this Honorable Court for the following relief:

       A. That this Honorable Court enter an Order suspending the Chapter 13 plan payment for

           the months of April 2020, May 2020 and June 2020. Debtor’s payroll shall resume as

           normal in July 2020. That Debtor’s employer shall not deduct any payments for the

           Chapter 13 Trustee from the Debtor’s wages during the months of April 2020, May

           2020 and June 2020. The Debtor’s employer shall resume the payroll deductions for

           the Chapter 13 Trustee in the month of July 2020; and

       B. For such other and further relief as the Court deems fair and proper; and




Respectfully submitted,

/s/ Aaron Weinberg _ ___
Attorney for Debtor
The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
312-913-0625
